DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 2 is objected to because of the following informalities: the expression “first sides” (line 3) should be consistent with the expression “pair of first sides that face each other” (line 2) of claim 1 or vice-versa, in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

2. 	Claim 9 is objected to because of the following informalities: the word “symmety” (line 2) appears to be misspell.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claim 3 recites the limitations “the first sides” in line 3. There is insufficient antecedent basis for this limitation in the claim.


Examiner’s Note
4.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

5.	The claim element regarding “imaginary small regions” has being given very little patentable weight because it lacks functional relationship with the layers and also imaginary regions can be created in a mental process. 
In addition, the “imaginary small regions” appears that could fall within the “printed matter doctrine” of the MPEP 2111.05 although said “imaginary small regions” are not a printed matter similarly to In Praxair Distribution, Inc. v. Mallinckrodt Hospital Products IP Ltd., 890 F.3d 1024 (Fed. Cir. 2018), which is not literally directed to printed materials but incorporate limitations that are directed to informational content and without any functional relationship with the substrate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (Pub. No.: US 2006/0039089 hereinafter mentioned “Sato”, which was submitted via IDS).

As per claim 1, Sato discloses:
A magnet flux absorber (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a soft magnetic layer (Fig. 9, see the ferromagnetic layer 9 is made of Ni that is a soft magnetic material. Also see [0032] and [0037]) having a first surface and a second surface that is a back surface of the first surface (Fig. 9, see the surfaces of the ferromagnetic layer 9. Also see [0032] and [0037]); and
at least one magnetically pinning portion (Fig. 9, see the magnetizing bias film 22 that pins the magnetization of the ferromagnetic layer 9. Also see [0063] and [0005]) that faces a part of the first surface of the soft magnetic layer or a part of the second surface of the soft magnetic layer (Fig. 9, see the ferromagnetic layer 9 is made of Ni that is a soft magnetic material. Also see [0032] and [0037]), wherein
a region of the soft magnetic layer (Fig. 9, see the ferromagnetic layer 9 is made of Ni that is a soft magnetic material. Also see [0032] and [0037]) that faces the magnetically pinning portion (Fig. 9, see the magnetizing bias film 22 that pins the magnetization of the ferromagnetic layer 9. Also see [0063] and [0005]) is magnetized by the magnetically pinning portion in a direction that is different from a direction in which at least a part of remaining region of the soft magnetic layer is magnetized (Fig. 9, see the magnetization in the direction of the arrows of the ferromagnetic layer 9 and the magnetizing bias film 22. Also see [0064] and [0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 2, 3, 6, 7 and 9-11 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Saito (Pub. No.: US 2001/0053053 hereinafter mentioned as “Saito”).

As per claim 2, Sato discloses the magnet flux absorber of claim 1 as described above.
Sato further discloses: 
wherein the first or second surface is rectangular and has a pair of first sides that face each other and a pair of second sides that are perpendicular to the first sides and that face each other (Fig. 9, see the surfaces of the ferromagnetic layer 9. Also see [0032] and [0037]). 
Sato does not explicitly disclose that said the first or second surface is
divided into a plurality of imaginary small regions, and the magnetically pinning portion faces one of the imaginary small regions.
However, Saito further discloses:
wherein the first or second surface is divided into a plurality of imaginary small regions (Fig. 5, see the surface of antiferromagnetic layer 4 divided into a plurality of imaginary boundary planes G and F. Also see [0190]), and the magnetically pinning portion faces one of the imaginary small regions (Fig. 5, the pinning portion of the pinned magnetic layer 3 faces the boundary planes G and F. Also see [0190]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said first or second surface being  “divided into a plurality of imaginary small regions, and the magnetically pinning portion faces one of the imaginary small regions”, as it is disclosed by Saito into Sato, with the motivation and expected benefit related to improving the magnetoresistance effect element by providing remarkable improvement in the ratio of resistance variation of a magnetoresistive sensor (Saito, Paragraph [0013]) using the ratio that increases linearly or non-linearly across the imaginary boundary planes that facilitates the analysis (Saito, Paragraph [0190]).
Furthermore, Sato states that “Additional advantages and modifications will readily occur to those skilled in the art. Therefore, the invention in its broader aspects is not limited to the specific details and representative embodiments shown and described herein. Accordingly, various modifications may be made without departing from the spirit or scope of the general inventive concepts” (Sato, Paragraph [0086]).

As per claim 3, the combination of Sato and Saito discloses the magnet flux absorber of claim 2 as described above.
Saito, with the obvious motivation set forth above in claim-2, further discloses: 
wherein the plurality of the imaginary small regions consists of a pair of rectangular regions each having a pair of sides having a same length as the first sides and a pair of sides whose length is half a length of the second sides (Fig. 5, see the surface of antiferromagnetic layer 4 divided into a plurality of imaginary boundary planes G and F. Also see [0190]), and 
wherein the magnetically pinning portion faces one of the rectangular regions (Fig. 5, the pinning portion of the pinned magnetic layer 3 faces the boundary planes G and F. Also see [0190]). 

As per claim 6, Sato discloses the magnet flux absorber of claim 1 as described above.
Sato further discloses:
wherein the first or second surface is rectangular and has a pair of first sides that face each other and a pair of second sides that are perpendicular to the first sides and that face each other, and the at least one magnetically pinning portion comprises a plurality of magnetically pinning portions (Fig. 8, see the magnetizing bias films 20 that pins the magnetization of the ferromagnetic layer 9. Also see [0063] and [0005]).
Sato does not explicitly disclose that said the first or second surface is
divided into a plurality of imaginary small regions, and said magnetically pinning portions face some of the imaginary small regions, wherein said some of the imaginary small regions are not adjacent to each other.
However, Saito further discloses:
wherein the first or second surface is divided into a plurality of imaginary small regions (Fig. 5, see the surface of antiferromagnetic layer 4 divided into a plurality of imaginary boundary planes G and F. Also see [0190]), and the magnetically pinning portions (this limitation comes from the combination of Sato and Saito) face some of the imaginary small regions (Fig. 5, the pinning portion of the pinned magnetic layer 3 faces the boundary planes G and F. Also see [0190]), 
wherein said some of the imaginary small regions are not adjacent to each other (Fig. 13, see imaginary boundary planes being not adjacent to each other. Furthermore, an imaginary small region can be placed in any way because is simply created in the imagination realm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said first or second surface being  “divided into a plurality of imaginary small regions, and said magnetically pinning portions face some of the imaginary small regions, wherein said some of the imaginary small regions are not adjacent to each other”, as it is disclosed by Saito into Sato, with the motivation and expected benefit related to improving the magnetoresistance effect element by providing remarkable improvement in the ratio of resistance variation of a magnetoresistive sensor (Saito, Paragraph [0013]) using the ratio that increases linearly or non-linearly across the imaginary boundary planes that facilitates the analysis (Saito, Paragraph [0190]).

As per claim 7, the combination of Sato and Saito discloses the magnet flux absorber of claim 6 as described above.
The combination of Sato and Saito, with the obvious motivation set forth above in claim-6, further discloses:
wherein the plurality of the imaginary small regions consists of N rectangular regions (N is an integer equal to or greater than 3) each having a pair of sides having a same length as the first sides and a pair of sides that are shorter than the second sides (Saito, Fig. 13, see imaginary boundary planes being not adjacent to each other. Furthermore, an imaginary small region can be placed in any way because is simply created in the imagination realm),
wherein the plurality of the magnetically pinning portions (Sato, Fig. 8, see the magnetizing bias films 20 that pins the magnetization of the ferromagnetic layer 9. Also see [0063] and [0005]) face every other second region of the N rectangular regions (Saito, Fig. 13, see imaginary boundary planes being not adjacent to each other. Furthermore, an imaginary small region can be placed in any way because is simply created in the imagination realm).

As per claim 9, the combination of Sato and Saito discloses the magnet flux absorber of claim 2 as described above but does not explicitly disclose
wherein the plurality of imaginary small regions is arranged in line symmety with respect to a first central axis that is parallel to the first sides or with respect to a second central axis that is parallel to the second sides.
However, Saito further discloses:
wherein the plurality of imaginary small regions (Fig. 5, see the surface of antiferromagnetic layer 4 divided into a plurality of imaginary boundary planes G and F. Also see [0190]) is arranged in line symmety with respect to a first central axis that is parallel to the first sides or with respect to a second central axis that is parallel to the second sides (Fig. 5, the longitudinal axis or vertical axis of the surface of antiferromagnetic layer 4 divided into a plurality of imaginary boundary planes G and F. Also see [0190]. Furthermore, axes are imaginary lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “wherein the plurality of imaginary small regions is arranged in line symmety with respect to a first central axis that is parallel to the first sides or with respect to a second central axis that is parallel to the second sides”, as it is disclosed by Saito into Sato, with the motivation and expected benefit related to improving the magnetoresistance effect element by providing remarkable improvement in the ratio of resistance variation of a magnetoresistive sensor (Saito, Paragraph [0013]) using the ratio that increases linearly or non-linearly across the imaginary boundary planes that facilitates the analysis (Saito, Paragraph [0190]).

As per claim 10, the combination of Sato and Saito discloses the magnet flux absorber of claim 2 as described above.
Sato further discloses:

wherein the first surface or the second surface is rectangular, and the first side is a long side (Fig. 8, see longitudinal axis long side of the ferromagnetic layer 9 is made of Ni that is a soft magnetic material),
wherein the at least one magnetically pinning portion is magnetized in a direction parallel to the first side (Fig. 8, see the magnetizing bias films 20 that pins the magnetization of the ferromagnetic layer 9 in the longitudinal axis long side direction).

As per claim 11, the combination of Sato and Saito discloses the magnet flux absorber of claim 2 as described above.
Sato further discloses:
wherein the first surface or the second surface is rectangular, and the first side is a short side (Fig. 9, see vertical axis short side of the ferromagnetic layer 9 is made of Ni that is a soft magnetic material. Also see [0032] and [0037]), 
wherein the at least one magnetically pinning portion is magnetized in a direction parallel to the first side (Fig. 9, see the magnetizing bias film 22 that pins the magnetization of the ferromagnetic layer 9 in the vertical axis short side direction. Also see [0063] and [0005]).

8.	Claim(s) 4 and 5 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Saito, and further in view of Mack et al (Pub. No.: US 2002/0008945 hereinafter mentioned as “Mack”).

As per claim 4, the combination of Sato and Saito discloses the magnet flux absorber of claim 2 as described above but does not explicitly disclose that said plurality of the imaginary small regions consists of
two trapezoidal regions each having a long side that is shared by one of first sides and two triangular regions each having a side that is shared by one of second sides, 
wherein the magnetically pinning portion faces one region selected from among the two trapezoidal regions and the two triangular regions. 
However, Mack further discloses:
wherein the plurality of the imaginary small regions (this limitations is taught by Saito and comes from the combination Sato, Saito and Mack. Furthermore, everything can have imaginary regions) consists of two trapezoidal regions (Fig. 8(B), see the trapezoidal region on the top and bottom regions of pinning layer 500. Also see [0050]) each having a long side that is shared by one of first sides and two triangular regions each having a side that is shared by one of second sides (Fig. 8(B), see the triangular regions on the left and/or right regions of pinning layer 500. Also see [0050]), 
wherein the magnetically pinning portion faces one region selected from among the two trapezoidal regions and the two triangular regions (Fig. 8(B), see the pinning layer 500 facing its top and bottom the trapezoidal region, and also facing its left and right triangular regions. Also see [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said imaginary small regions consisting of two trapezoidal regions each having a long side that is shared by one of first sides and two triangular regions each having a side that is shared by one of second sides, and wherein the magnetically pinning portion faces one region selected from among the two trapezoidal regions and the two triangular regions, as it is disclosed by Mack into Sato in view of Saito, with the motivation and expected benefit related to improving the magnetoresistance effect element and the shield by providing a shield that reduces track erasures, that provides a low noise, high linearity output, and that is easily manufactured (Mack, Paragraph [0006]), and further using the ratio that increases linearly or non-linearly across the imaginary boundary planes that facilitates the analysis (Saito, Paragraph [0190]).

As per claim 5, the combination of Sato and Saito discloses the magnet flux absorber of claim 2 as described above but does not explicitly disclose that said plurality of the imaginary small regions consists of
two trapezoidal regions each having a long side that is shared by one of first sides, four triangular regions each having a side that is shared by a part of one of the second sides and a hexagonal region that fills a region that is surrounded by the two trapezoidal regions and the four triangular regions and that has two sides that are opposite to each other and that are parallel to the first sides, wherein a same number of the triangular regions are arranged along both second sides,
wherein the at least one imaginary small region faces either the two trapezoidal regions or the triangular region. 
However, Mack further discloses:
wherein the plurality of the imaginary small regions (this limitations is taught by Saito and comes from the combination Sato, Saito and Mack. Furthermore, everything can have imaginary regions) consists of two trapezoidal regions (Fig. 9(B), see the trapezoidal region on the top and bottom regions of pinning layer 600. Also see [0053]) each having a long side that is shared by one of first sides, four triangular regions each having a side that is shared by a part of one of the second sides and a hexagonal region that fills a region that is surrounded by the two trapezoidal regions and the four triangular regions and that has two sides that are opposite to each other and that are parallel to the first sides, wherein a same number of the triangular regions are arranged along both second sides (Fig. 9(B), see the triangular regions on the left and right regions of pinning layer 600. Also see [0053]),
wherein the at least one imaginary small region faces either the two trapezoidal regions or the triangular region (Fig. 8(B), see the pinning layer 500 facing its top and bottom the trapezoidal region, and also facing its left and right triangular regions. Also see [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said imaginary small regions consisting of two trapezoidal regions each having a long side that is shared by one of first sides, four triangular regions each having a side that is shared by a part of one of the second sides and a hexagonal region that fills a region that is surrounded by the two trapezoidal regions and the four triangular regions and that has two sides that are opposite to each other and that are parallel to the first sides, wherein a same number of the triangular regions are arranged along both second sides, wherein the at least one imaginary small region faces either the two trapezoidal regions or the triangular region, as it is disclosed by Mack into Sato in view of Saito, with the motivation and expected benefit related to improving the magnetoresistance effect element and the shield by providing a shield that reduces track erasures, that provides a low noise, high .

9.	Claim(s) 8 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Saito, and further in view of Matono et al (Patent No.: US 5,739,991 hereinafter mentioned as “Matono”).

As per claim 8, the combination of Sato and Saito discloses the magnet flux absorber of claim 6 as described above but does not explicitly disclose that said plurality of the imaginary small regions consists of
two trapezoidal regions each having a long side that is shared by one of first sides, 2x(N+1) triangular regions each having a side that is shared by a part of one of the second sides (N is an integer equal to or greater than 2) and N hexagonal regions that fill a region that is surrounded by the two trapezoidal regions and the 2x(N+1) triangular regions, wherein a same number of the triangular regions are arranged along both second sides, and each hexagonal region has two sides that are opposite to each other and that are parallel to the first sides,
wherein the plurality of the magnetically pinning portions face every other second region of the trapezoidal regions and the triangular regions.
However, Matono further discloses:
wherein the plurality of the imaginary small regions (this limitations is taught by Saito and comes from the combination Sato, Saito and Mack. Furthermore, everything can have imaginary regions) consists of two trapezoidal regions each having a long side that is shared by one of first sides, 2x(N+1) triangular regions each having a side that is shared by a part of one of the second sides (N is an integer equal to or greater than 2) and N hexagonal regions that fill a region that is surrounded by the two trapezoidal regions and the 2x(N+1) triangular regions, wherein a same number of the triangular regions are arranged along both second sides, and each hexagonal region has two sides that are opposite to each other and that are parallel to the (Fig. 9, see the hexagonal unnamed middle trapezoidal regions having triangular magnetization domains 89. Also see column 1, lines 66-67; and column 6, lines 1-19),
wherein the plurality of the magnetically pinning portions (this limitations is taught by Sato and comes from the combination Sato, Saito and Mack) face every other second region of the trapezoidal regions and the triangular regions (Fig. 9, see the hexagonal unnamed middle trapezoidal regions having triangular magnetization domains 89. Also see column 1, lines 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said imaginary small regions consisting of two trapezoidal regions each having a long side that is shared by one of first sides, 2x(N+1) triangular regions each having a side that is shared by a part of one of the second sides (N is an integer equal to or greater than 2) and N hexagonal regions that fill a region that is surrounded by the two trapezoidal regions and the 2x(N+1) triangular regions, wherein a same number of the triangular regions are arranged along both second sides, and each hexagonal region has two sides that are opposite to each other and that are parallel to the first sides, wherein the plurality of the magnetically pinning portions face every other second region of the trapezoidal regions and the triangular regions, as it is disclosed by Matono into Sato in view of Saito, with the motivation and expected benefit related to improving the magnetoresistance effect element and the shield by positioning domain walls and the direction of magnetization are so determined that the entire domain structure will be stabilized with respect to energy (Matono, Column 5, Lines 62-65), and also by providing  increased effective magnetic permeability to the lower core layer 8 in the vicinity of the face 87 to improve the recording ability of the inductive head portion (Matono, Column 6, Lines 17-19), and also using the ratio that increases linearly or non-linearly across the imaginary boundary planes that facilitates the analysis (Saito, Paragraph [0190]).

10.	Claim(s) 12-14 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Mack.

As per claim 12, the combination of Sato and Saito discloses the magnet flux absorber of claim 1 as described above but does not explicitly disclose that
said first or the second surface is diamond-shaped, and said first or second surface is divided into a pair of imaginary small regions that consist of two triangular regions, wherein the two triangular regions share a straight line that connects vertices of the diamond that are opposite to each other,
wherein said magnetically pinning portion faces one of the triangular regions.
However, Mack further discloses:
wherein the first or the second surface is diamond-shaped (Fig. 9(B), see the diamond-shaped surface  of the pinning layer 600. Also see [0053]), and the first or second surface is divided into a pair of imaginary small regions that consist of two triangular regions (the imaginary regions created mentally to draw the two the triangular regions), wherein the two triangular regions share a straight line that connects vertices of the diamond that are opposite to each other (Fig. 9(B), see the triangular regions on the left and/or right regions of pinning layer 600. Also see [0053]),
wherein the magnetically pinning portion faces one of the triangular regions (Fig. 9(B), see the pinning layer 600 facing its facing its left and/or right triangular regions. Also see [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said first or the second surface is diamond-shaped, and said first or second surface is divided into a pair of imaginary small regions that consist of two triangular regions, wherein the two triangular regions share a straight line that connects vertices of the diamond that are opposite to each other, wherein said magnetically pinning portion faces one of the triangular regions, as it is disclosed by Mack into Sato, with the motivation and expected benefit related to improving the magnetoresistance effect element and the shield by providing a shield that reduces track erasures, that provides a low noise, high linearity output, and that is easily manufactured (Mack, Paragraph [0006]), and further using the ratio that increases linearly or non-linearly across the imaginary boundary planes that facilitates the analysis (Saito, Paragraph [0190]).

As per claim 13, the combination of Sato and Saito discloses the magnet flux absorber of claim 1 as described above but does not explicitly disclose that
said first or the second surface is a combination of a triangular region and a trapezoidal region, wherein the trapezoidal region has a long side that is shared by one side of the triangular region, and the first or second surface is divided into a pair of imaginary small regions that consists of the triangular region and the trapezoidal region,
wherein said magnetically pinning portion faces either the triangular region or the trapezoidal region.
However, Mack further discloses:
wherein the first or the second surface is a combination of a triangular region (Fig. 8(B), see the triangular regions on the left and/or right regions of pinning layer 500. Also see [0050]) and a trapezoidal region (Fig. 8(B), see the trapezoidal region on the top and bottom regions of pinning layer 500. Also see [0050]), wherein the trapezoidal region has a long side that is shared by one side of the triangular region, and the first or second surface is divided into a pair of imaginary small regions that consists of the triangular region and the trapezoidal region (the imaginary regions created mentally to draw the trapezoidal region and the triangular region),
wherein the magnetically pinning portion faces either the triangular region or the trapezoidal region (Fig. 8(B), see the pinning layer 500 facing its top and bottom the trapezoidal region, and also facing its left and right triangular regions. Also see [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said first or the second surface is a combination of a triangular region and a trapezoidal region, wherein the trapezoidal region has a long side that is shared by one side of the triangular region, and the first or second surface is divided into a pair of imaginary small regions that consists of the triangular region and the trapezoidal region, wherein said magnetically pinning portion faces either the triangular region or the trapezoidal region, as it is disclosed by Mack into Sato, with the motivation and expected benefit related to improving the magnetoresistance effect element and the shield by providing a shield that reduces track erasures, that provides a low noise, high linearity 

As per claim 14, the combination of Sato and Saito discloses the magnet flux absorber of claim 1 as described above but does not explicitly disclose that
said first or second surface is a combination of two trapezoidal regions that share long sides thereof, and the first or second surface is divided into a pair of imaginary small regions that consists of the two trapezoidal regions,
wherein said magnetically pinning portion faces one of the trapezoidal regions.
However, Mack further discloses:
wherein the first or second surface is a combination of two trapezoidal regions that share long sides thereof (Fig. 8(B), see the trapezoidal region on the top and bottom regions of pinning layer 500. Also see [0050]), and the first or second surface is divided into a pair of imaginary small regions (the imaginary regions created mentally to draw the trapezoidal region and the triangular region) that consists of the two trapezoidal regions (Fig. 8(B), see the trapezoidal region on the top and bottom regions of pinning layer 500. Also see [0050]),
wherein the magnetically pinning portion faces one of the trapezoidal regions (Fig. 8(B), see the pinning layer 500 facing its top and bottom the trapezoidal region. Also see [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said first or second surface is a combination of two trapezoidal regions that share long sides thereof, and the first or second surface is divided into a pair of imaginary small regions that consists of the two trapezoidal regions, wherein said magnetically pinning portion faces one of the trapezoidal regions, as it is disclosed by Mack into Sato, with the motivation and expected benefit related to improving the magnetoresistance effect element and the shield by providing a shield that reduces track erasures, that provides a low noise, high linearity output, and that is easily manufactured (Mack, Paragraph [0006]), and further using the ratio that increases linearly or non-linearly across the imaginary boundary planes that facilitates the analysis (Saito, Paragraph [0190]).

Reasons for Allowability / Allowable Subject Matter
11. 	Claims 15-21 are allowed. 

12.	The following is an examiner's statement of reasons for allowance:
 
13. 	Regarding claim 15, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein a region of the soft magnetic layer that faces the magnetization pinning portion is magnetized in a same direction as the magnetization pinning portion, and a region of the soft magnetic layer that does not face the magnetization pinning portion is magnetized such that a sum of magnetostatic energy, exchange energy and magnetically anisotropic energy of the soft magnetic layer is minimized in a state in which the region that faces the magnetization pinning portion is magnetized in the same direction as the magnetization pinning portion.

14.	Claims 16-21 are allowed due to the fact that they further limit and depend on claim 15.

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Takino (Patent No.: US 4,896,235) teaches “The generation of Barkhausen noise in the conventional MR magnetic head which has a sensing element which comprises a single MR magnetic layer, such layer has a magnetic domain structure as shown in FIG. 14 so as to maintain a state where the sum of the magnetic anisotropy energy, the magnetostatic energy resulting from shape anisotropy is minimized with respect to the entire layer” (Column 3, Lines 29-36).
b)	KONDO (Pub. No.: US 2014/0104941) teaches “the magnetization in the magnetic nanowire 4 is oriented to the direction perpendicular to the direction so that the sum of the magneto static energy, which is dependent on the magnetization direction determined by the shape of the section of the Y-Z plane of the magnetic nanowire 4 and the magnetic energy generated as a result of the electron states at the interfaces” (Paragraph [0073]).

16.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features/configurations of the independent claims despite the fact that the electronic components and calculation already exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867